DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-19, drawn to a downhole drilling system with a capacitor including a plurality of electrode sheets and a plurality of dielectric sheets.

Group II, claim(s) 21-30, drawn a downhole drilling system.

Group III, claim(s) 31-34, drawn to a method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of a downhole drilling system comprising a drill bit including a first and a second electrode; a pulse generating circuit couple to the first and second electrodes and a capacitor within the pulse generating circuit, these technical features is not a special technical feature as it does not make a contribution over the prior art in view of Money US 2013/0140086 (hereinafter Money), as indicated below. 

 Groups I and III unity of invention because even though the inventions of these groups require the technical features of a drill bit including a first and a second electrode; a pulse generating circuit coupled to the first and second electrodes and a capacitor, these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Money, as indicated below. 

Groups II and III unity of invention because even though the inventions of these groups require the technical features of a drill bit including a first and a second electrode; a pulse generating circuit coupled to the drill bit and a capacitor, these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Money, as follows:

Moeny discloses a downhole drilling system, comprising: 
a drill bit (bit housing 114 of conical bit 118) including a first electrode (center electrode 108) and a second electrode (ground or surrounding electrode 110) (Fig 1, par [0075, [0079]); 
a pulse-generating circuit (see Fig 12) coupled to the first electrode (108) and the second electrode (110) of the drill bit (Fig 1, 12, par [0079], [0089] [0107]); and 
a capacitor (primary output capacitor 164 or intermediate capacitor electrical energy storage means 158) within the pulse-generating circuit (pulse generating system that pulse charges the primary output capacitor 164, see Fig 12). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676